 

Exhibit 10.12

September 9, 2020

NavSight Holdings, Inc.

12020 Sunrise Valley Drive, Suite 100
Reston, VA  20191

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010

Re:          Initial Public Offering

Ladies and Gentlemen:

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between NavSight Holdings, Inc., a Delaware corporation (the “Company”) and
Credit Suisse Securities (USA) LLC, as representative (“Credit Suisse”),
relating to an underwritten initial public offering (the “IPO”) of the Company’s
units (the “Units”), each unit comprised of one share of the Company’s Class A
common stock, par value $0.0001 per share (the “Common Stock”), and one-half of
one redeemable warrant, each whole warrant exercisable for one share of Common
Stock (each, a “Warrant”). Certain capitalized terms used herein are defined in
paragraph 12 hereof.

In order to induce the Company and Credit Suisse to enter into the Underwriting
Agreement and to proceed with the IPO, and in recognition of the benefit that
such IPO will confer upon the undersigned, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby agrees with the Company as follows:

1.

If the Company solicits approval of its stockholders of a Business Combination,
the undersigned will vote all shares of Common Stock beneficially owned by him
or her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

2.

In the event that the Company does not complete a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company to pay its tax obligations, if any (less up to $100,000 of such net
interest to pay dissolution expenses and which interest shall be net of taxes
payable), divided by the number of then outstanding IPO Shares, which redemption
will completely extinguish public stockholders’ rights as stockholders
(including the right to receive further liquidation distributions, if any), and
(iii) as promptly as reasonably possible following such redemption, subject to
the approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in the cases of clauses (ii) and
(iii) to the Company’s obligations under Delaware law to provide for claims of
creditors and other requirements of applicable law. The undersigned hereby
waives any and all right, title, interest or claim of any kind in or to any
distribution of the Trust Account and any remaining net assets of the Company as
a result of such liquidation with respect to the Founder Shares owned by the
undersigned. However, if any of the undersigned have acquired IPO Shares in or
after the IPO, they will be entitled to liquidating distributions from the Trust
Account with respect to such IPO Shares in the event that the Company does not
complete a Business Combination within the time period set forth in the Charter.
The undersigned acknowledges and agrees that there will be no distribution from
the Trust Account with respect to any Warrants, all rights of which will
terminate on the Company’s liquidation.

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm, which is a member of the Financial Industry Regulatory
Authority, or an independent accounting firm that such Business Combination is
fair to the Company’s unaffiliated stockholders from a financial point of view.

1

--------------------------------------------------------------------------------

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment from the Company prior to, or for
services rendered in order to effectuate, the completion of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement adjacent to the caption “Prospectus
Summary—The Offering—Limited payments to insiders.”

5. (a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) one year after the completion of a Business Combination or (2) the date
following the completion of the Company’s initial Business Combination on which
the Company completes a liquidation, merger, stock exchange or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property.
Notwithstanding the foregoing, if the closing price of the Company’s Common
Stock equals or exceeds $12.00 per share (as adjusted for share splits, share
capitalizations, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination, the Founder Shares will be released
from the Lockup.

    (b)

Notwithstanding the provisions set forth in paragraphs 5(a) and 5(c), during the
period commencing on the effective date of the Underwriting Agreement and ending
180 days after such date, the undersigned will not, without the prior written
consent of Credit Suisse pursuant to the Underwriting Agreement, (i) sell, offer
to sell, contract or agree to sell, hypothecate, pledge, hedge or otherwise
dispose of or agree to dispose of (or enter into any transaction that is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission (the “SEC”) in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, (the “Exchange
Act”) and the rules and regulations of the SEC promulgated thereunder with
respect to, any other Units, shares of Common Stock, Founder Shares or Warrants
or any securities convertible into, or exercisable, or exchangeable for, shares
of Common Stock owned by it, him or her, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, shares of Common Stock, Founder Shares,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). The provisions of this paragraph will not apply (i) to the transfer of
Founder Shares to any independent director appointed or elected to the Company’s
board of directors before or after the IPO or (ii) if the release or waiver is
effected solely to permit a transfer not for consideration and, in each case of
(i) and (ii) the transferee has agreed in writing to be bound by the same terms
described in this Letter Agreement to the extent and for the duration that such
terms remain in effect at the time of the transfer.

    (c)

The undersigned agrees that until the Company completes an initial Business
Combination, the undersigned’s Private Placement Warrants will be subject to the
transfer restrictions described in the Private Placement Warrants Purchase
Agreement relating to the undersigned’s Private Placement Warrants.

    (d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales by the undersigned of the Founder Shares, Private
Placement Warrants and shares of Common Stock issued or issuable upon the
exercise of the Private Placement Warrants or conversion of the Founder Shares
are permitted (i) to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, to Six4 Holdings,
LLC, a Delaware limited liablity company (the “Sponsor”), any members or
partners of the Sponsor or their affiliates, any affiliates of the Sponsor, or
any employees of such affiliates; (ii) in the case of an individual, by gift to
a member of the individual’s immediate family or to a trust, the beneficiary of
which is a member of one of the individual’s immediate family, an affiliate of
such person or to a charitable organization; (iii) in the case of an individual,
by virtue of laws of descent and distribution upon death of the individual; (iv)
in the case of an individual, pursuant to a qualified domestic relations order;
(v) by private sales or transfers made in connection with the completion of the
Business Combination at prices no greater than the price at which the Founder
Shares, Private Placement Warrants or shares of Common Stock, as applicable,
were originally purchased; (vi) by virtue of the Sponsor  organizational
documents upon liquidation or dissolution of the Sponsor; (vii) to the Company
for no value for cancellation in connection with the completion of the Business
Combination; (viii) in the event of the Company’s liquidation prior to the
completion of a Business Combination; or (ix) in the event of completion of a
liquidation, merger, share exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property subsequent to the
completion of a Business Combination; provided, however, that in the case of
clauses (i) through (vi) these permitted transferees must enter into a written
agreement agreeing to be bound by the restrictions herein. For the avoidance of
doubt, the transfers of Founder Shares, Private Placement Warrants and shares of
Common Stock issued or issuable upon the exercise of the Private Placement
Warrants or conversion of the Founder Shares shall be permitted regardless of
whether a filing under Section 16(a) of the Exchange Act shall be required or
shall be voluntarily made with respect to such transfers.

2

--------------------------------------------------------------------------------

 

    (e)

The undersigned acknowledges and agrees that if, in order to complete any
Business Combination, the holders of Founder Shares or Private Placement
Warrants are required to contribute back to the capital of the Company a portion
of any such securities to be cancelled by the Company or transfer any such
securities to third parties, the undersigned will contribute back to the capital
of the Company or transfer to such third parties, at no cost, a proportionate
number of Founder Shares or Private Placement Warrants, as applicable, pro rata
with the other holders of Founder Shares or Private Placement Warrants, as
applicable.

6. (a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

    (b)

The undersigned hereby agrees and acknowledges that (i) each of Credit Suisse
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

7.

The undersigned agrees to be a director or officer of the Company, as
applicable, until the earlier of the completion by the Company of an initial
Business Combination, the liquidation of the Company, or his or her removal,
death or incapacity. In the event of the removal or resignation of the
undersigned as a director or officer (as applicable), the undersigned agrees
that he or she will not, prior to the completion of the Business Combination,
without the prior express written consent of the Company, (i) use for the
benefit of the undersigned or to the detriment of the Company or (ii) disclose
to any third party (unless required by law or governmental authority), any
information regarding a potential target of the Company that is not generally
known by persons outside of the Company, the Sponsor, or their respective
affiliates. The undersigned’s biographical information previously furnished to
the Company and Credit Suisse is true and accurate in all material respects,
does not omit any material information with respect to the undersigned’s
background and contains all of the information required to be disclosed pursuant
to Item 401 of Regulation S-K, promulgated under the Securities Act of 1933, as
amended. The undersigned’s FINRA Questionnaire previously furnished to the
Company and Credit Suisse is true and accurate in all material respects. The
undersigned represents and warrants that:

    (a)

He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

    (b)

He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

    (c)

he or she has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

9.

The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Founder Shares owned or to be owned by the
undersigned, directly or indirectly, and agrees that he or she will not seek
redemption with respect to such shares (or sell such shares to the Company in
any tender offer) in connection with any stockholder vote to approve (x) a
Business Combination or (y) an amendment to the Charter that would affect the
substance or timing of the Company’s obligation to allow redemption in
connection with the Business Combination or to redeem 100% of the shares of
Common Stock if the Company has not completed a Business Combination within 24
months from the closing of the IPO.

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to the Company’s Charter (i) to modify the substance or timing of the Company’s
obligation to allow redemption in connection with the Company’s initial Business
Combination or to redeem 100% of the IPO Shares if the Company does not complete
its initial Business Combination within 24 months from the closing of the IPO,
or (ii) with respect to any other provision relating to shareholders’ rights or
pre-initial Business Combination activity, unless the Company provides its
public stockholders with the opportunity to redeem their IPO Shares upon
approval of any such amendment at a per share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
(which interest shall be net of taxes payable), divided by the number of then
issued and outstanding IPO Shares.

3

--------------------------------------------------------------------------------

 

11.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

12.

As used herein, (i) a “Business Combination” shall mean a merger, stock
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and Sponsor of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean all of the Class
B Common Stock of the Company, par value $0.0001 per share, acquired by an
Insider prior to the IPO; (iv) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO; (v) “Private Placement Warrants” shall mean
the warrants that are being sold privately by the Company simultaneously with
the consummation of the IPO; (vi) “Trust Account” shall mean the trust account
into which the net proceeds of the Company’s IPO and a portion of the proceeds
from the sale of the Private Placement Warrants will be deposited; and (vii)
“Registration Statement” means the Company’s registration statement on Form S-1
(SEC File No. 333-240100) filed with the SEC, as amended.

13.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

14.

The undersigned acknowledges and understands that Credit Suisse and the Company
will rely upon the agreements, representations and warranties set forth herein
in proceeding with the IPO and further agrees that Credit Suisse shall be a
third party beneficiary of this Letter Agreement. Nothing contained herein shall
be deemed to render Credit Suisse a representative of, or a fiduciary with
respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

15.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the completion of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

16.

This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

17.

Any notice, consent or request to be given in connection with any of the terms
or provisions of this Letter Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or facsimile or other electronic
transmission.

18.

This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

[Signature Page Follows]

 

 

 

4

--------------------------------------------------------------------------------

 

 

Sincerely,

 

 

 

By:

 

/s/ Jack Pearlstein

Name of Insider:

 

Jack Pearlstein

Title:

 

EVP & CFO

 

[Signature Page to Letter Agreement]

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed:

 

 

 

NAVSIGHT HOLDINGS, INC

 

 

 

By:

 

/s/ Jack Pearlstein

Name:

 

Jack Pearlstein

Title:

 

EVP & CFO

 

[Signature Page to Letter Agreement]